Citation Nr: 9905122	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  90-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran, who had active service from September 1952 to 
June 1954, died in August 1985.  The appellant is the 
veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in September 1998, under the mandate of a 
March 1997 Memorandum Decision of the United States Court of 
Veterans Appeals (the Court), it was remanded to the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) for additional development and the de novo 
adjudication of the issue of entitlement to service 
connection for the cause of the veteran's death.  

In October 1998, the RO issued a supplemental statement of 
the case that reflected the consideration of all of the 
evidence of record, both old and new, and continued the 
denial of the appellant's claim for service connection for 
the cause of the veteran's death.  The case was returned to 
the Board and is now ready for further appellate review.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Carcinoma of the prostate with bony metastases, and 
chronic renal failure, the immediate and contributing causes 
of the veteran's death, were not present in service or for 
many years after service, and were not related to any 
disability of service origin.

3.  The veteran's service-connected disabilities, a gunshot 
wound of the right thigh with above the knee amputation, and 
residuals of a gunshot wound of the left thigh, were not 
causally related to his death and did not contribute 
substantially to his demise.


CONCLUSIONS OF LAW

l. Carcinoma of the prostate with bony metastases, the cause 
of the veteran's death, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  A disease or injury which was incurred in or aggravated 
by service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that the statutory 
obligation of the VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  Since the requests made in the Board's 1998 
remand has been adequately addressed, there appears to be no 
other areas which may be ripe for further development, or in 
which further development might prove fruitful.

Factual Background

The service medical records disclose that on pre-induction 
examination in February 1952 the veteran weighed 136 pounds.  
In June 1953, the veteran was wounded in action in North 
Korea by a mine.  The injuries included compound, comminuted 
fractures of the right femur and right tibia and multiple 
wounds of the left lower extremity without fracture.  The 
fracture wounds were complicated by osteomyelitis due to 
Proteus organisms that led to amputation at the middle third 
of the right femur.

On transfer to a VA hospital in May 1954, the veteran was 
described as well nourished.  There was no evidence of 
osteomyelitis from the amputation site.  There were multiple 
scars over the anterior surface of the left leg that were 
well healed and nontender without drainage.

In a July 1954 rating decision, the RO granted service 
connection for the wound residuals of the lower extremities 
and assigned a 100 percent, prestabilization rating.  The 
veteran was also awarded special monthly compensation for 
anatomical loss of the right foot.

VA medical records disclose the following relevant facts:  
Except for positive oral and dental findings and the 
amputation stump, physical examination was within normal 
limits and the veteran's weight was 125 pounds during 
hospitalizations, beginning in November 1954 and January 
1955, for fitting of a prosthetic leg and training in its 
use; he had no phantom pain or other symptoms relative to the 
amputation stump (January 1955 examination); and, the 
amputation stump was well healed and the left thigh 
disability was asymptomatic (August 1955 examination).

In an August 1955 rating decision, the service-connected 
wound residuals were separately rated as follows:  a 60 
percent rating for amputation of the middle third of the 
right thigh and a noncompensable rating for wound residuals 
of the left thigh.  During the veteran's lifetime, these 
ratings were confirmed and continued unchanged.

Additional VA medical records disclose that:  The veteran was 
treated for left leg cellulitis due to an unknown organism 
(February/March 1959 hospitalization); and, he complained of 
left knee pain and swelling; X-ray evidence of a metallic 
fragment in the soft tissue of the right thigh (September 
1979 examination).

Reports of private medical treatment show that in December 
1978 the veteran was treated for a right intertrochanteric 
fracture (Wilson Memorial Hospital) and in June 1979 for left 
knee pain (E. P. Sparks Jr., M.D.).

A VA hospital summary discloses that, in September 1980, the 
veteran presented with a 25 day history of urinary frequency 
and nocturia and a 10 pound weight loss over a few months.  
On examination, he appeared thin and healthy.  The prostate 
was hard and enlarged.  An intravenous pyelogram (IVP) showed 
an enlarged bladder with bilateral hydroureteronephrosis due 
to prostatic enlargement and bladder neck obstruction.  An 
August 1980 biopsy of the prostate revealed adenocarcinoma.  
September 1980 and October 1981 bone scans were consistent 
with metastatic disease in the thoracolumbar spine.  The 
diagnosis was adenocarcinoma of the prostate, stage D.

Reports of VA medical treatment, February 1981 to August 
1982, show that the veteran was being followed in the 
genitourinary clinic for cancer of the prostate.  In February 
1981, an IVP revealed that the left kidney was normal and the 
right kidney was dilated.  An August 1982 bone scan revealed 
abnormalities in some of the thoracic and lumbar vertebrae 
and the right pubis bone that was consistent with metastatic 
disease and unchanged as compared to an October 1981 scan.  A 
May 1983 bone scan showed increased intensity in lesions in 
the lumbar and thoracic vertebrae and the right pubic ramus.  

A VA hospital summary shows that in January 1984 the veteran 
was admitted for treatment of cancer of the prostate with 
bilateral hydroureteronephrosis.  He was known to have bony 
metastasis to the dorsal (thoracic) and lumbar segments of 
the spine.  He complained of lower back and pubic bone pain.  
A review of systems was essentially normal except for the 
history of cancer and back pain and stiffness.  Physically, 
the veteran was poorly nourished and in moderate distress 
because of back and pelvic bone pain.  A renal scan revealed 
bilateral hydronephrosis.  The diagnoses were carcinoma of 
the prostate, stage D, renal failure and malnutrition.  An 
associated nephrology consultation report, disclosed 
impressions that the obstructive uropathy was secondary to 
prostatic cancer with metastasis and cachexia as probably 
secondary to the metastatic process.  

An August 1984 hospital summary reveals that the veteran was 
cachectic when treated for renal failure -- history included 
acute renal blockage due to invasion of the cancer of the 
prostate in January 1984.  

VA progress notes, dated November 22 and 23, 1984, show that 
the veteran was on an IV and urethrostomy bag.

A copy of a November 1984 VA hospital summary discloses that 
the veteran was admitted for dehydration.  A January/February 
1985 hospitalization report discloses treatment of a small 
bowel obstruction.

The interim summary of the July 1985 VA hospitalization, 
disclose supportive care for terminal cancer.  A July/August 
1985 hospital summary report disclose rehospitalization as 
the veteran was unable to care for himself and succumbing to 
chronic illness -- the diagnoses were Stage B adenocarcinoma 
of the prostate, chronic renal failure due to cancer of the 
prostate and a right upper lobe lung lesion.

A copy of the death certificate shows that the veteran died 
in August 1985 while an inpatient at a VA hospital.  The 
immediate cause of death was noted to be carcinoma of the 
prostate with bony metastases with an approximate onset one 
year prior to death.  Chronic renal failure was listed as a 
condition contributing to death.  No autopsy was performed.  
A copy of a corrected death certificate that was subsequently 
placed in the record shows that the interval between onset 
and death was five years.

The appellant's testified at a December 1989 hearing that the 
veteran's cancer started in service with osteomyelitis due to 
Proteus organisms.  She also testified the cancer of the 
prostate was operated on in 1980 and that a doctor told her 
that the veteran had bone cancer in his shoulders and a 
fractured hip.  

The appellant submitted three lay statements dated in January 
1990 from friends of the veteran since the 1940s, J.B., M.F. 
and L.A..  These statements assert that the veteran's health 
slowly deteriorated from his injuries (J.B.); he never gained 
any weight back (M.F.); and his nerves were in terrible 
condition, he was terribly thin and in constant pain (L.A.). 

In a January 1990 opinion, Simon D. Yim, M.D., a practitioner 
of adult and pediatric urology, noted that the veteran's VAMC 
Dayton medical record were reviewed.  Dr. Yim indicated that 
his opinion may differ from other medical doctors and that 
therefore the report should not be used as a medical 
expertise without his permission.  In February 1991, Dr. Yim 
gave the appellant his permission to use the report for her 
benefit claim.  In the opinion report, Dr. Yim stated that 
there is no direct causal connection between osteomyelitis of 
the leg and adenocarcinoma of the prostate and that bony 
metastasis in multiple sites of the body discovered at the 
time the diagnosis of adenocarcinoma was made appeared to be 
typically osteoblastic that is usually the case for prostate 
cancer.  

Dr. Yim also stated that it was extremely unlikely that bony 
metastasis was secondary to the above presumed primary bone 
cancer in the absence of any lesion in the bone where the 
veteran had osteomyelitis even though there was no tissue 
diagnosis from the lesion of bony metastasis before and or 
after his death.  

Dr. Yim expressed the opinion that there were "two favorable 
arguments to support the appellant's claim."  Dr. Yim 
pointed out that the veteran was young and strong before he 
was assigned to combat duty in 1953, and that after he was 
injured, he had to go through a long and painful 
hospitalization that rendered him very weak and cachectic 
from a nutritional standpoint.  Dr. Yim then conjectured that 
the veteran had never recovered from such condition since 
then until his death.  Dr. Yim opined that one can not rule 
out a possibility of development of prostate cancer in 
someone who has been poorly nourished.  Dr. Yim reasoned that 
there is no doubt that chronic cachexia can often result in 
an immune suppressed condition that will render the body 
vulnerable to any type of infection and to develop cancer 
because the natural body defense mechanism simply fails to 
function.  Dr. Yim also pointed out that the veteran's 
adenocarcinoma first manifested in August 1980 when the 
veteran was 48 years old, noting that it is rare but not 
impossible to develop prostatic cancer at that age.  Dr. Yim 
concluded that he was not sure whether one could blame the 
veteran's death on his "poor nutrition, poor immune system, 
etc., but at least partially one should admit the fact that 
his poor general condition triggered cancer ailing process 
and finally his death.  The essential question remains . . . 
whether his weakened body was all along due to his service-
connected disease."  

In a May 1991 letter, Dr. N. M. Payawal, M.D., noted the 
veteran's in-service injury and right leg amputations and 
infections of osteomyelitis.  Dr. Payawal indicated that 
these "infections had caused him great pain, loss of 
appetite, weight and strength."  Dr. Payawal questioned 
whether it was possible that the veteran had a low grade 
proteus infection that was left untreated.  

In October 1994, pursuant to 38 C.F.R. § 20.901(a) (1994) 
(pertaining to medical opinions), the Board requested a 
medical opinion, from the Acting Director of Medical Services 
of VA Central Office on the medical question raised by Dr. 
Yim, namely, the probability that the veteran's Proteus 
infection in service was the beginning of the veteran's 
prostate cancer with bone metastases or that his amputation 
caused such debilitation that he was susceptible to 
infections and cancers.

In November 1994, Dr. P. Steele, M.D., the VA Acting Director 
of Medical Services of VA Central Office, submitted a 
Memorandum and noted that the veteran's records were reviewed 
in detail.  Dr. Steele expressed the opinion that the 
veteran's "service-connected injuries and amputations did 
not cause or contribute in any way to his death from prostate 
cancer."  Dr. Steele stated that the veteran's "death 
almost 30 years after his injuries is in no way related to 
those war injuries."  

Dr. Steele explained that prostate cancer was not caused by 
infection, that there was nothing in the medical literature 
suggesting that being weak increases susceptibility to cancer 
and that chronic infectious osteomyelitis did not cause the 
veteran's prostate cancer as the two are wholly unrelated.  
Dr. Steele noted that cancer of the prostate occur as an age-
related phenomenon, and concluded by stating that "it is 
difficult to say more as there is simply no medical support 
whatever to this allegation."  


Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Neither carcinoma of the prostate with bony metastases, nor 
chronic renal failure, were incurred in service and it is not 
contended otherwise.  Accordingly, there is no basis for 
concluding that carcinoma of the prostate with bony 
metastases, or chronic renal failure were incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

It is the appellant's contention that the veteran's service-
connected combat wound residuals, consisting of right above-
the-knee amputation and left thigh injuries, were either the 
principal or a contributory cause of his death.  She asserts 
that with resolution of reasonable doubt in her favor, the 
veteran's fatal, bone cancer started with osteomyelitis (due 
to Proteus organisms) that was present in 1953 when the 
veteran's leg was amputated, that the cancer spread from the 
amputation site to the prostate, the lumbar vertebrae and the 
pubic bones, that cancer eventually affected kidney function, 
and that the veteran never fully recovered from his combat 
wounds, rendering him cachectic and susceptible to cancer.  
With respect to the latter theory, she relies upon the 
opinion of Dr. S. D. Yim, M.D. to the effect that at least 
partial blame for the veteran's death could be placed on his 
poor nutritional health due to service-connected disabilities 
that made him more vulnerable to cancer.

As indicated above, service connection for the veteran's 
right lower extremity amputation was established in August 
1955, and was rated as 60 percent disabling from that time 
until his demise in 1985.  The veteran's left lower extremity 
disorder was established in August 1955 and was rated as 
noncompensable.  

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must lead to the conclusion 
that the veteran's service-connected lower extremity 
disorders caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 
38 C.F.R. § 3.312.  An analysis of the available evidence for 
that purpose follows.  

The veteran's VA and private treatment records, particularly 
those from the veteran's final five years of life, provide no 
basis to conclude that the veteran's lower extremity 
disorders caused or contributed substantially or materially 
to cause the carcinoma of the prostate with bony metastases 
that ultimately resulted in his death.  They offer no 
supportive or even suggestive evidence that the veteran had 
complained about, or had been treated for, his lower 
extremity disorders in the several years preceding his death.  
Certainly there is no evidence portending carcinoma of the 
prostate prior to its diagnosis in September 1980, nor to the 
poor nutritional health that the appellant and Dr. Yim have 
theorized had made the veteran more susceptible to cancer.  

With respect to the appellant's theories, whether in terms of 
the alleged relationship of osteomyelitis causing a bone 
cancer that allegedly spread from the amputation site to the 
prostate, or in terms of the alleged failure of the veteran 
to fully recover from his combat wounds that rendered him 
cachectic and susceptible to cancer, these theories and her 
statements supporting them must first be analyzed for their 
probative value.  In short, the appellant has not been shown 
to be medically qualified to render opinions involving 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, the appellant has offered 
into evidence opinion letters from Dr. N. M. Payawal, M.D. 
obtained by her in 1991, and Dr. S. D. Yim, M.D. obtained by 
her in 1990.  Further, in 1994, the Board sought after and 
obtained an opinion on the subject from Dr. P. Steele, M.D., 
the VA Acting Director of Medical Services of VA Central 
Office.  

Although Dr. Payawal noted the veteran's in service 
infections of osteomyelitis and claimed that these 
"infections had caused him great pain, loss of appetite, 
weight and strength," Dr. Payawal gave no indication as to 
the time frame or duration of the pathology he described.  
Significantly, Dr. Payawal offered no opinions regarding the 
principal or contributory cause of the veteran's death, but 
merely questioned whether it was possible that the veteran 
had a low grade proteus infection that was left untreated.  
Assuming arguendo that Dr. Payawal was suggesting in his 
comments some relationship between the in-service injury and 
the veteran's death, he offered no factual basis to support 
that theory.  Even an educated guess requires some 
evidentiary foundation to place the possibility of causation 
in equipoise with mere coincidence.  38 U.S.C.A. § 5107(a). 

In summary, the opinion of Dr. Payawal regarding the 
pathological and symptomatic course of the veteran's in 
service injury are clearly speculative.  The probative value 
of medical opinion evidence is generally based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  There is no indication that 
the factual background portrayed by Dr. Payawal were based on 
any more than a medical history of the veteran provided by 
the appellant.  An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  By analogy, an opinion based upon 
information provided by individuals who lack the medical 
background required to analyze medical information would have 
commensurably questionable probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With respect to the statements of Dr. Yim, for the most part, 
his 1990 opinion letter opposes rather than supports the 
appellant's claim that cancer spread from the amputation site 
to the prostate, lumbar vertebrae and pubic bone.  
Essentially, Dr. Yim reported that there was no direct 
relationship between the veteran's osteomyelitis of the leg 
and adenocarcinoma of the prostate in direct opposition to 
the theory posed by the appellant.  Dr. Yim, however, did 
offer some consolation to the appellant in asserting that the 
veteran's alleged weak and cachectic state from a nutritional 
standpoint [presumably due to the veteran's long and painful 
hospitalization for osteomyelitis] had rendered him 
vulnerable to infection and cancer, thus potentially being a 
contributory cause of death.  

In this context, however, Dr. Yim's opinions regarding the 
veteran's prior nutritional health since service are 
apparently based on history provided to him and not personal 
observation.  The available clinical record does not reflect 
whether the veteran's nutrition was poor or otherwise, during 
the years immediately following active duty.  Once again, an 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Moreover, although Dr. Yim may have suggested a 
relationship between the veteran's nutritional weakness and a 
susceptibility to cancer, he expressly left open the 
essential question of "whether [the veteran's] weakened body 
was all along due to [the veteran's] service-connected 
disease."  Significantly, Dr. Yim did not specifically state 
that the veteran's carcinoma was due to his military service, 
but simply stated that his weakened state would make him more 
susceptible to cancer.  Further, Dr. Yim did not cite any 
medical studies, treatises, or other documents in support of 
his opinion.  

The other medical opinion directly addressing the issue was 
that solicited by the Board and obtained from Dr. Steele.  In 
contrast to the tentative conclusion reached by Dr. Yim, Dr. 
Steele affirmatively stated that the veteran's death 30 years 
after his injuries in service was in no way related to those 
war injuries.  Then, in direct response to Dr. Yim, she 
stated that she was unable to find any literature in support 
of the theory that the veteran's previous malnourishment 
(weakness) in military service in any way would contribute to 
the later development of cancer; nor did the osteomyelitis 
contribute to his development of cancer.  Dr. Steele did not 
cite any medical literature either, but did point out that 
she was unable to find anything in the medical literature 
that would support Dr. Yim's opinion, implying that a search 
was made of the literature.  

In further comparison of the two opinions, the Board notes 
that the January 1990 letter of Dr. Yim was offered to the 
appellant somewhat tentatively, and for the purpose of 
"rendering [the appellant] a service in order for [the 
appellant] some medical tips which might benefit [the 
appellant's] claim."  It appears likely, and the Board does 
find, that the letter was for the most part an effort by 
Dr. Yim to provide the appellant with the "most favorable 
arguments to support [her] claim."  On the other hand, the 
opinion of Dr. Steele was in answer to an objective question 
posed by the Board regarding the etiology of the veteran's 
terminal carcinoma of the prostate.  The question posed by 
the Board did not ask for the most favorable stance 
supporting one position or another, but instead held open the 
possibility that either position could be correct.  The 
response from Dr. Steele was unequivocal and clearly based 
upon a review of the veteran's entire claims file.  

Although Dr. Yim's opinion as a physician that is familiar 
with the veteran's case has been accorded considerable weight 
in the determination of whether the veteran's cause of death 
was related to his military service or to his service-
connected disabilities, his opinion must be considered 
speculative.  It is not supported by any known literature or 
studies concerning malnourishment and a subsequent 
development of prostate cancer.  It is important to note that 
no other physician has reported any connection between the 
veteran's service-connected disabilities and the cause of his 
death, carcinoma of the prostate, and Dr. Steele specifically 
after researching the available medical literature and the 
evidence in the veteran's claims file, denied any such 
relationship.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

